Defendant’s counsel insisted that after a circuit judge had granted a stay of proceedings on a bill of exceptions, until the same was argued, and decided, he had not the power to revoke that order, because the bill of exceptions had not been served after it was settled. The application should have been made at a special term, in analogy with the practice when the cause is on the general calendar. The same question raised in this case as in the next preceding, as to the service of papers on bringing an appeal from an order of a circuit judge. No papers, except the notice of appeal, were served in this case.
Bronson, Chief Justice.
Although the circuit judge cannot strike a cause from the calendar, and render judgment pursuant to the 51st rule of the court (see also rule 79), still he clearly has a right to revoke his own order to stay proceedings ; and that is all that was done in this case. ' For what reason the order was revoked does not appear, and the bill of exceptions is not before us. We cannot see, therefore, that any wrong has been done. Motion denied, with $7 costs. It is, of course, unnecessary to notice. the preliminary objection, that po papers were served.